



Exhibit 10.03







--------------------------------------------------------------------------------











    
TWELFTH AMENDMENT
TO
LETTER OF CREDIT AGREEMENT
dated as of
APRIL 16, 2020
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
The Lenders Party Hereto
and
MIZUHO BANK, LTD.,
as Issuing Bank and Administrative Agent




    



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TWELFTH AMENDMENT TO LETTER OF CREDIT AGREEMENT


THIS TWELFTH AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Twelfth Amendment”)
dated as of April 16, 2020, is among NUSTAR LOGISTICS, L.P., a Delaware limited
partnership (the “Borrower”); NUSTAR ENERGY L.P., a Delaware limited partnership
(the “MLP”); NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Subsidiary Guarantor” and, together with the Borrower and the
MLP, the “Obligors”); MIZUHO BANK, LTD. (formerly known as Mizuho Corporate
Bank, Ltd.), as administrative agent (in such capacity, the “Administrative
Agent”) and as Issuing Bank; and the undersigned Lender (collectively, the
“Lenders”).


R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent, the Issuing Bank and the
Lenders are parties to that certain Letter of Credit Agreement dated as of June
5, 2012 (as amended, the “Reimbursement Agreement”), pursuant to which the
Issuing Bank and the Lenders have made certain extensions of credit available to
the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Subsidiary Guaranty
Agreement dated as of June 5, 2012 made by each of the Guarantors (as defined
therein) in favor of the Administrative Agent (the “Subsidiary Guaranty”).
C.    The Borrower has requested and the Administrative Agent, the Issuing Bank,
and the Lenders have agreed to amend certain provisions of the Reimbursement
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Reimbursement Agreement.
Unless otherwise indicated, all references to Sections and Articles in this
Twelfth Amendment refer to Sections and Articles of the Reimbursement Agreement.


Section 2.    Amendments to Reimbursement Agreement.


2.1    Amendment to Section 1.01. Section 1.01 of the Reimbursement Agreement is
hereby amended to delete the definitions of “Maturity Date” and “Revolving
Credit Agreement” in their entirety and replace each with the following:


Maturity Date means August 11, 2020.


Revolving Credit Agreement means that certain Amended and Restated 5-Year
Revolving Credit Agreement dated as of October 29, 2014 among the Borrower, the
MLP, the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, as in effect on April 7, 2020, and without giving effect to any
amendments, modifications or supplements entered into after such date.


2.2    Amendment to Section 2.03(a).    The first sentence of Section 2.03(a) of
the Reimbursement Agreement is hereby amended to delete such sentence in its
entirety and replace it with the following sentence:


“The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in each
Letter of Credit, which shall accrue at the rate of 2.50% per annum on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.250% per annum on the average


1

--------------------------------------------------------------------------------





daily amount of that portion of the LC Exposure attributable to the Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure attributable to the Issuing Bank, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of each Letter of Credit or processing of drawings thereunder.”


2.3    Amendment to Article VII. Clause (p) of Article VII of the Reimbursement
Agreement is hereby amended to delete such clause in its entirety and to replace
it with the following clause:


“(p) any “Default” or “Event of Default” under or as defined in the Revolving
Credit Agreement shall occur and be continuing, irrespective of any waiver,
amendment or forbearance entered into by the requisite lenders under the
Revolving Credit Agreement;”
2.4    Amendment to Section 10.02. Section 10.02(b) of the Reimbursement
Agreement is hereby amended to delete the last sentence thereof and to replace
it with the following:


“The Borrower, MLP, the Administrative Agent, the Issuing Bank and each Lender
agree that no amendment, supplement, modification, consent or waiver to the
Revolving Credit Agreement entered into after April 6, 2020, shall have the
effect of automatically amending this Agreement and each amendment, supplement,
modification, consent or waiver (if any) to the affirmative covenants, the
negative covenants or definitions related thereto in this Agreement, shall be at
the sole and absolute discretion of the Administrative Agent, the Issuing Bank
and each Lender, as the case may be, in accordance with this Section 10.02.”


2.5    Amendment to Schedule 3.12. Schedule 3.12 (Subsidiaries) is hereby
deleted in its entirety and replaced with Schedule 3.12 attached hereto.


Section 3.    Conditions Precedent. This Twelfth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(the “Effective Date”):


(a)the Administrative Agent, the Issuing Bank, and the Lenders shall have
received all fees and other amounts due and payable, if any, in connection with
this Twelfth Amendment on or prior to the Effective Date;


(b)the Administrative Agent shall have received from the Borrower, the MLP, the
Subsidiary Guarantor, the Issuing Bank and the Lenders, counterparts (in such
number as may be requested by the Administrative Agent) of this Twelfth
Amendment signed on behalf of such Persons;


(c)the Administrative Agent shall have received an opinion of counsel to the
Borrower, the MLP and the Subsidiary Guarantor dated the Effective Date and
addressed to the Administrative Agent, the Issuing Bank and the Lenders which
shall be in form and substance reasonably satisfactory to the Administrative
Agent;


(d)the Administrative Agent shall have received a certificate from the Borrower
and MLP attesting to the solvency of each Obligor before and after giving effect
to entering into this Twelfth Amendment, the transactions contemplated hereby
and the payment of fees and expenses in connection therewith, from its chief
financial officer, which shall be in form and substance reasonably satisfactory
to the Administrative Agent;


(e)the Borrower shall have paid all costs and expenses of the Administrative
Agent and the Lenders (including but not limited to legal fees and expenses of
Porter Hedges LLP) arising under or incurred in connection with the preparation,
execution and delivery of this Twelfth Amendment or the Reimbursement Agreement;




2

--------------------------------------------------------------------------------





(f)the Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request; and


(g)no Default or Event of Default shall have occurred and be continuing, after
giving effect to the terms of this Twelfth Amendment.


Section 4.    Guarantors Consent and Acknowledgment.


4.1    Subsidiary Guarantor. The Subsidiary Guarantor, for value received,
hereby consents to the Borrower’s execution and delivery of this Twelfth
Amendment and the performance by the Borrower of its agreements and obligations
hereunder. This Twelfth Amendment and the performance or consummation of any
transaction that may be contemplated under this Twelfth Amendment shall not
limit, restrict, extinguish or otherwise impair the Subsidiary Guarantor’s
liabilities and obligations to Administrative Agent, the Issuing Bank and/or
Lenders under the Subsidiary Guaranty and the other Loan Documents (including
without limitation the guaranteed obligations). The Subsidiary Guarantor
acknowledges and agrees that (i) the Subsidiary Guaranty to which such
Subsidiary Guarantor is a party remains in full force and effect and is fully
enforceable against such Subsidiary Guarantor in accordance with its terms and
(ii) it has no offsets, claims or defenses to or in connection with the
guaranteed obligations, all of such offsets, claims and/or defenses are hereby
waived.


4.2    MLP Guarantee. The MLP, for value received, hereby consents to the
Borrower’s execution and delivery of this Twelfth Amendment and the performance
by the Borrower of its agreements and obligations hereunder. This Twelfth
Amendment and the performance or consummation of any transaction that may be
contemplated under this Twelfth Amendment shall not limit, restrict, extinguish
or otherwise impair the MLP’s liabilities and obligations to Administrative
Agent, the Issuing Bank and/or Lenders under Article VIII of the Reimbursement
Agreement and the other Loan Documents (including without limitation the
guaranteed obligations). The MLP acknowledges and agrees that (i) the
Reimbursement Agreement (including, but not limited to, Article VIII thereof) to
which the MLP is a party remains in full force and effect and is fully
enforceable against the MLP in accordance with its terms and (ii) it has no
offsets, claims or defenses to or in connection with the guaranteed obligations,
all of such offsets, claims and/or defenses are hereby waived.


Section 5.    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Twelfth Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Effective Date
each reference to the Reimbursement Agreement in the Subsidiary Guaranty and the
other Loan Documents shall be deemed to be a reference to the Reimbursement
Agreement, as amended by this Twelfth Amendment; and (d) represents and warrants
to the Administrative Agent, the Issuing Bank, and the Lenders that as of the
date hereof, after giving effect to the terms of this Twelfth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default or Event of Default has occurred and is
continuing. Without limitation of the foregoing, each Obligor hereby
acknowledges, ratifies and confirms that all of its debts and obligations to the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents
to which they are a party.


Section 6.    NO DEFENSES; RELEASE. EACH OBLIGOR (IN ITS OWN RIGHT AND ON BEHALF
OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS) HEREBY
EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE
HEREOF, IT HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, or DEFENSES
TO THE OBLIGATIONS, OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET
ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF
THE ADMINISTRATIVE AGENT. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND LENDERS TO ENTER


3

--------------------------------------------------------------------------------





INTO THIS TWELFTH AMENDMENT, EACH OBLIGOR HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH LENDER, EACH OF THEIR RESPECTIVE AFFILIATES,
AND ANY OF THEIR AND THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, ATTORNEYS, CONSULTANTS, OR REPRESENTATIVES, OR ANY OF THE RESPECTIVE
PREDECESSORS, SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE
“RELEASED PERSONS”) FROM, AND COVENANTS NOT OT SUE THE RELEASED PERSONS FOR, ANY
AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE
AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED,
FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN,
DIRECTLY ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS
(EXCLUDING SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS OR EXPENSES WHICH ARISE FROM
ANY RELEASED PERSON’S WILLFUL MISCONDUCT oR GROSS NEGLIGENCE), WHICH ANY OBLIGOR
OWNS AND HOLDS AS OF THE DATE HEREOF, OR HAS AT ANY TIME PRIOR TO THE DATE
HEREOF OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER,
RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN
CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER RELEASE
OF ANY OF THE RELEASED PERSONS BY ANY OBLIGOR AND SHALL NOT IN ANY WAY LIMIT ANY
OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY ANY OBLIGOR IN FAVOR OF ANY OF
THE RELEASED PERSONS.


Section 7.    Miscellaneous.


7.1    Confirmation. The provisions of the Reimbursement Agreement, as amended
by this Twelfth Amendment, shall remain in full force and effect following the
effectiveness of this Twelfth Amendment.


7.2    Loan Document. This Twelfth Amendment is a “Loan Document” as defined and
described in the Reimbursement Agreement and all of the terms and provisions of
the Reimbursement Agreement relating to Loan Documents shall apply hereto.
  
7.3    No Implied Waiver. No failure or delay on the part of the Administrative
Agent, the Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right, power or privilege under this Twelfth Amendment, the
Reimbursement Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Twelfth Amendment, the Reimbursement Agreement or any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.


7.4    Counterparts. This Twelfth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Twelfth Amendment by facsimile or other electronic
method of transmission (including email transmission of a PDF image) shall be
effective as delivery of a manually executed counterpart hereof.


7.5    Governing Law.


(a)This Twelfth Amendment (including, but not limited to, the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of New York.




4

--------------------------------------------------------------------------------





(b)Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Twelfth Amendment or the Reimbursement Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Twelfth Amendment or in the Reimbursement
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Twelfth Amendment or the Reimbursement Agreement against any Obligor or its
properties in the courts of any jurisdiction.


(c)Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Twelfth Amendment or the Reimbursement Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


7.6    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OBLIGOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS TWELFTH AMENDMENT, THE REIMBURSEMENT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH, A “CLAIM”). EACH OBLIGOR, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS TWELFTH AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.


7.7    NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE PARTIES TO
THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS,
DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN SUCH PARTIES
ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THE REIMBURSEMENT AGREEMENT (AS
AMENDED BY THIS TWELFTH AMENDMENT AND AS AMENDED IN WRITING FROM TIME TO TIME)
AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY ANY OBLIGOR, ADMINISTRATIVE
AGENT, THE ISSUING BANK AND/OR ANY LENDER REPRESENT THE FINAL AGREEMENT BETWEEN
SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURES BEGIN ON NEXT PAGE]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed as of the date first written above.


NUSTAR LOGISTICS, L.P.


By:    NuStar GP, Inc., its General Partner




By:    /s/ Thomas R. Shoaf        
Name:    Thomas R. Shoaf
Title:     Executive Vice President and Chief Financial Officer




NUSTAR ENERGY L.P.


By:
Riverwalk Logistics, L.P., its General Partner



By:    NuStar GP, LLC, its General Partner




By:    /s/ Thomas R. Shoaf        
Name:    Thomas R. Shoaf
Title:     Executive Vice President and Chief Financial Officer




NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.


By:
NuStar Pipeline Company, LLC its General Partner



By:    /s/ Thomas R. Shoaf        
Name:    Thomas R. Shoaf
Title:     Executive Vice President and Chief Financial Officer


SIGNATURE PAGE TO TWELFTH AMENDMENT TO LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------





MIZUHO BANK, LTD.
(formerly known as Mizuho Corporate Bank, Ltd.),
as Issuing Bank, as Administrative Agent, and as a Lender




By:     /s/ Edward Sacks
Name: Edward Sacks
Title: Authorized Signatory




SIGNATURE PAGE TO TWELFTH AMENDMENT TO LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 3.12
Subsidiaries


Subsidiary
Jurisdiction of Formation
Restricted/
Unrestricted/Material
Ownership Percentage
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
LegacyStar Services, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar GP, LLC
Delaware
Restricted
100%
NuStar GP Holdings, LLC
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacional, S de R.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Permian Crude Logistics, LLC
Delaware
Restricted
100%
NuStar Permian Holdings, LLC
Delaware
Restricted
100%
NuStar Permian Transportation and Storage, LLC
Delaware
Restricted - Material
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
NuStar Services Company LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals Canada Co.
Canada
Restricted
100%
NuStar Terminals Canada Holdings Co.
Canada
Restricted
100%
NuStar Terminals Canada Partnership
Canada
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
Point Tupper Marine Services Co.
Canada
Restricted
100%
Riverwalk Logistics, L.P.
Delaware
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%





